Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
) Date: August 10, 2009
Stephen Klass, M.D., )
)
Petitioner, )
) Docket No. C-09-299
Vv. ) Decision No.CR1986
)
The Inspector General. )
)
DECISION

There is no basis to exclude Petitioner, Stephen Klass, M.D., from participation in
Medicare, Medicaid, and all other federal health care programs pursuant to section
1128(b)(1) of the Social Security Act (Act) (42 U.S.C. § 1320a-7(b)(1)).

I. Background

The Inspector General of the Department of Health and Human Services (I.G.) notified
Petitioner by letter dated February 27, 2009, that he was being excluded from
participation in the Medicare, Medicaid, and all federal health care programs pursuant to
section 1128(b)(1) of the Act. The I.G. advised Petitioner that the basis for his exclusion
was his conviction in the United States District Court for the Southern District of New
York of a misdemeanor offense related to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct in connection with the delivery of any health
care item or service. The I.G. advised Petitioner that his exclusion was for a minimum
period of three years and that the exclusion was effective 20 days from the date of the
notice letter. I.G. Exhibit (I.G. Ex.) 1.

Petitioner requested a hearing before an administrative law judge (ALJ) by letter dated
March 9, 2009. On March 12, 2009, the case was assigned to me for hearing and
decision. On March 30, 2009, I convened a prehearing telephone conference, the
substance of which was memorialized in my Prehearing Conference Order and Schedule
for Filing Briefs and Documentary Evidence issued April 1, 2009. During the
conference, Petitioner waived an oral hearing and the parties agreed that the matter may
be resolved based on the parties’ briefs and documentary evidence.

On April 29, 2009, the LG. filed a brief (I.G. Brief) in support of Petitioner’s exclusion,
accompanied by ten exhibits (I.G. Exs. 1-10). On May 28, 2009, Petitioner filed a brief
(P. Brief) in opposition to exclusion, accompanied by six exhibits (P. Exs. 1-6). On June
25, 2009, the I.G. filed a reply brief (I.G. Reply) in support of exclusion, accompanied by
1G. Ex. 11.

The LG. also filed objections to P. Exs. 4 and 5 on June 25, 2009. P. Ex. 4 consists of
three pages of Petitioner’s sentencing hearing transcript conducted September 19, 2007.
P. Ex. 5 consists of two pages of Petitioner’s change of plea transcript dated May 9, 2007.
The I.G. objected to P. Exs. 4 and 5 on grounds that they are incomplete and unattested.
Alternatively, the 1.G. asked me to compel Petitioner to produce the complete transcripts.
Petitioner responded to the I.G. objection on July 7, 2009 (P. Reply), and submitted
complete transcripts of the sentencing and plea hearings marked as P. Exs. 4A and 5A,
respectively. I do not find it necessary to further delay a decision in order that the copies
of the transcripts be certified by the clerk of the court or the court reporter, as there is no
question as to the authenticity of the transcripts. The I.G.’s objection to P. Exs. 4 and 5 is
rendered moot by Petitioner’s offer of P. Exs. 4A and SA, and the objection is overruled.
Petitioner objected on July 7, 2009, to I.G. Ex. 11 on grounds that it is not relevant, it
contains hearsay, and it deprives Dr. Klass of the right to cross-examine the affiant. I.G.
Ex. 11 is the declaration of James C. Batura, an employee of Pfizer Corporation, attesting
to Pfizer’s policies regarding the distribution of drug samples to physicians. The LG.
responded to Petitioner’s objection on July 16, 2009. Petitioner’s objection to I.G. Ex. 11
is sustained as Mr. Batura’s testimony is not relevant, i.e. it has no “tendency to make the
existence of any fact that is of consequence to the determination of [this case] more
probable or less probable than it would be without the evidence.” See Fed. R. Evid. 401.
As discussed hereafter, Petitioner was not convicted of a crime based on his conduct
toward or relationship with Pfizer and obtaining samples of prescription medication from
Pfizer. I.G. Exs. 1 through 10 are admitted and I.G. Ex. 11 is not admitted. P. Exs. 1
through 4, 4A, 5, 5A, and 6 are admitted.

On July 16, 2009, the I.G. submitted a motion for leave to amend his June 25, 2009 reply
brief to respond to Petitioner’s July 7, 2009 submission. The I.G.’s motion is granted and
the I.G.’s Amended Reply is accepted. On July 23, 2009, Petitioner submitted a letter
stating that he would not seek leave to file a sur-reply.

IL. Discussion
A. Issues

The Secretary of Health and Human Services (the Secretary) has limited the issues that
may be appealed by an individual or entity subject to exclusion to:

Whether there is a basis for the imposition of the sanction of exclusion; and
Whether the period of exclusion is unreasonable.

42 CFR. § 1001.2007(a)(1).
B. Applicable Law

Petitioner’s right to a hearing by an ALJ and judicial review of the final action of the
Secretary is provided by section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)). Petitioner’s
request for a hearing was timely filed and I do have jurisdiction.

Pursuant to section 1128(b) of the Act, the Secretary has the discretion to exclude certain
individuals or entities from participation in Medicare, Medicaid, and other federal health
care programs. Section 1128(b) provides in pertinent part:

(b) PERMISSIVE EXCLUSION. — The Secretary may
exclude the following individuals and entities from
participation in any Federal health care program
(as defined in section 1128B(f)):
(1) CONVICTION RELATING TO FRAUD.- Any
individual or entity that has been convicted for an
offense which occurred after the date of the enactment
of the Health Insurance Portability and Accountability
Act of 1996, under Federal or State law —
(A) of a criminal offense consisting of a
misdemeanor relating to fraud, theft,
embezzlement, breach of fiduciary
responsibility, or other financial misconduct —
(i) in connection with the delivery of a
health care item or service, ... .

Section 1128(c)(3)(D) of the Act provides that an exclusion imposed under section
1128(b)(1) of the Act shall be for a period of three years unless the Secretary determines
in accordance with published regulations that a shorter period is appropriate based on

certain mitigating factors or a longer period is appropriate based on certain aggravating
factors. Aggravating and mitigating factors are found in 42 C.F.R. § 1001.201(b)(2) and
(3).

A “conviction” for purposes of exclusion pursuant to section 1128(b)(1) occurs: (1) when
a judgment of conviction is entered by a federal, state, or local court, whether or not an
appeal is pending or expungement has been ordered; (2) when there is a finding of guilt
by a federal, state, or local court; (3) when a plea of guilty or no contest is accepted by a
federal, state, or local court; or (4) when the offender enters a first offender, deferred
adjudication, or similar program that involves withholding of a judgment of conviction.
Act § 1128(i).

The underlying conviction is not subject to collateral attack or review by me on either
substantive or procedural grounds. 42 C.F.R. § 1001.2007(d). The standard of proof is a
preponderance of the evidence. 42 C.F.R. § 1001.2007(c). Petitioner bears the burden of
proof and persuasion on affirmative defenses or mitigating factors. The I.G. bears the
burden on all other issues. 42 C.F.R. § 1005.15(b) and (c).

C. Findings of Fact, Conclusions of Law, and Analysis
My conclusions of law are set forth in bold followed by my findings of fact and analysis.

1. The I.G. has no basis to exclude Petitioner under section
1128(b)(1)(A) of the Act.

a. Facts

Petitioner is a licensed physician practicing in the State of New York. LG. Ex. 4.
Petitioner was physician for a member of an organized crime family. P. Ex. 4A.
Petitioner saw the patient on May 14, 2003, which was the first time in several years due
to the patient’s incarceration in federal prison. The patient, then 71- years-old, presented
with diagnoses consistent with sexual dysfunction. During the next visit with the patient
on February 13, 2004, the patient requested a sample of Viagra. Petitioner next saw the
patient on July 20, 2004, and noted that the patient was using Viagra. P. Brief at 2-3; P.
Exs. 1-3. Petitioner admits he received Viagra samples from Pfizer, a drug company.
Over a two-year period, 2004 and 2005, Dr. Klass received a total of 1482 Viagra
samples form Pfizer and he admits that he provided 50 to 60 of the samples to the patient
who was a member of the organized crime family. P. Brief at 3-4; P. Ex. 4A, at 16.
Petitioner has admitted that he should have known that his patient was distributing the
samples to others. P. Ex. 5A, at 13. Petitioner alleged at his sentencing that he received
no quid pro quo for providing the Viagra samples and the government agreed to dismiss
Count One of the indictment, which would have required proof of a quid pro quo. P. Ex.
4A, at 9-11; P. Brief at 4-5.
On February 21, 2006, Petitioner was charged in a two-count indictment. Count One
charged that:

From in or about February 2003, up to and including on or
about March 8, 2005, in the Southern District of New York
and elsewhere, STEPHEN KLASS, the defendant, and others
known and unknown, unlawfully, willfully and knowingly
sold, purchased, and traded drugs and drug samples, to wit,
Viagra, and other drugs, knowing that these drugs and drug
samples were not intended to be sold.

(Title 21, United States Code, Sections 331(t), 333(b)(1)(B),
353(c)(1) & Title 18, United States Code, Section 2).

Count Two charged that:

From in or about February 2003, up to and including on or
about March 8, 2005, in the Southern District of New York
and elsewhere, STEPHEN KLASS, the defendant, unlawfully,
willfully and knowingly aided and abetted the distribution of
drug samples, to wit, KLASS improperly provided samples of
Viagra and other drugs to individuals, knowing that these
drug samples were being distributed by these individuals
without proper medical authorization.

(Title 21, United States Code, Sections 331(t), 333(a)(1),
353(d)(1) & Title 18, United States Code, Section 2.)

1.G. Ex. 7. On May 9, 2007, Petitioner pled guilty, pursuant to a plea agreement, to
Count Two of the indictment. On September 19, 2007, Petitioner was sentenced to two
years probation, fined $5000, and assessed $25. 1.G. Ex. 8; P. Exs. 4A and 5A; P. Brief at
5-6. Count One of the indictment was dismissed. P. Ex. 4A, at 22.

b. Analysis
The issue before me is whether Petitioner’s misdemeanor conviction meets the
requirements of section 1128(b)(1) of the Act and may be the basis for Petitioner’s

exclusion from participation in Medicare, Medicaid, and all federal health care programs.

To establish that there is a basis for exclusion pursuant to section 1128(b)(1) of the Act,
the I.G. must prove by a preponderance of the evidence that:
(1) Petitioner was convicted of a misdemeanor criminal offense;

(2) the offense occurred after August 21, 1996, the effective date of the
Health Insurance Portability and Accountability Act of 1996 (HIPAA);

(3) the offense was related to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct; and

(4) the offense was in connection with the delivery of a health care item or
service.

Petitioner does not dispute that he was convicted of a misdemeanor offense or that the
offense occurred after August 21, 1996, notwithstanding discussion in his brief about the
nature or form of his plea. P. Brief at 7. Petitioner disputes that his offense was related to
fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct. Petitioner also disputes that the offense was committed in connection with
the delivery of a health care item or service. P. Brief at 7.

Petitioner admits that the individual to whom he provided the Viagra samples was a
patient. He further admits and his clinical records prove that he saw the patient and
provided the Viagra for complaints of sexual dysfunction. Petitioner was clearly
providing a health care service to his patient both by his assessment and by providing the
Viagra samples even though Petitioner may not have initially been aware that the Viagra
was being further distributed. It is not subject to dispute that Viagra, which is widely
advertised for sexual dysfunction in men, is a prescription drug provided for the treatment
of sexual dysfunction and it is clearly a health care item. At least as to Petitioner’s
providing Viagra samples to his patient, I have no difficulty concluding that his offense
was in connection with the delivery of a health care item.

However, the I.G. does not prevail in this case due to a failure of proof on the third
element set forth above, i.e. there is an absence of proof that Petitioner was convicted of a
misdemeanor that was related to fraud, theft, embezzlement, breach of fiduciary
responsibility or other financial misconduct.

The L.G. argues that Petitioner’s conviction was related to fraud because he “received
samples of Viagra from the manufacturer [Pfizer] with the understanding that the drugs
would be distributed in a lawful manner and for a medically necessary purpose.
Petitioner, however, obtained the drugs samples (sic) for the benefit of another individual
knowing that the drug samples were unlawfully distributed to third parties.” I.G. Brief at
10. The I.G. further argues that Petitioner perpetrated a fraud upon Pfizer by concealing
that the samples of Viagra were being obtained for the benefit of “an acting capo in the
Mafia who unlawfully distributed the drugs to third parties.” I.G. Brief at 10; LG. Reply
at 6-8. The I.G. argues that if it is necessary for the I.G. to show that there was “financial
fraud,” I should consider that Pfizer suffered a monetary loss because it would not have
provided the drug samples to Petitioner had it “known of his unlawful intent.” I.G. Brief
at 13. The LG. argues that Petitioner also received a benefit, though the I.G. does not
specifically allege what the benefit was. I.G. Brief at 13. The I.G. asserts in its response
to Petitioner’s objection to I.G. Ex. 11 that: “I.G. Exhibit 11 is material and relevant
because it is reliable and probative in determining whether Petitioner perpetrated a fraud
on Pfizer.” The Inspector General’s Response To Petitioner’s Motion Objecting To I.G.
Exhibit 11, at 3. However, the issue is whether or not Petitioner was convicted of a
crime related to fraud, theft, embezzlement, breach of fiduciary responsibility, or other
financial misconduct. The issue is not whether Petitioner perpetrated a fraud on Pfizer.

[he I.G. is required to prove by a preponderance of the evidence that the crime of which
Petitioner was convicted related to fraud, theft, embezzlement, breach of fiduciary
responsibility or other financial misconduct. Act § 1128(b)(1)(A); 42 C.F.R.

§ 1005.15(b) and (c). The language of section 1128(b)(1) is clear that whether or not that
section is a basis for exclusion turns upon whether or not there was a conviction for the
specific type of conduct described in that section. Section 1128(b)(1) does not permit the
1.G. to attempt to prove before me that Petitioner committed fraud, theft, embezzlement,
breach of fiduciary responsibility, or other financial misconduct. The I.G. fails to meet its
burden in this case because the evidence does not show that Petitioner was convicted of
any offense related to fraud, theft, embezzlement, breach of fiduciary responsibility, or
other financial misconduct. The I.G. implicitly recognizes its failure of proof by
attempting to bootstrap an argument that Petitioner’s conduct relative to Pfizer related to
fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct. However, Petitioner simply was not convicted of any crime based upon his
relationship with or conduct toward Pfizer.

Count Two of which Petitioner was convicted alleged that he “unlawfully, willfully and
nowingly aided and abetted the distribution of drug samples” by improperly giving
“samples of Viagra and other drugs to individuals, knowing that these drug samples were
being distributed by these individuals without proper medical authorization.” Petitioner
was convicted based upon the charge of violating 21 U.S.C. §§ 331(t), 333(a)(1),
353(d)(1) and 18 U.S.C. § 2. Section 2 of 18 U.S.C., inter alia, criminalizes aiding and
abetting a principal in the commission of any offense against the United States. Section
331(t) of 21 U.S.C. prohibits the distribution of a drug sample in violation of 21 U.S.C.

§ 353(d)(1). Section 353(d)(1) of 21 U.S.C. provides that no person, with certain
exceptions, may distribute a drug sample but the section specifies that the term
“distribute” does not include a practitioner licensed to prescribe the drug or a health care
professional, a pharmacy of a hospital or other health care entity acting under direction of
a practitioner licensed to prescribe the drug. The exceptions set forth in 21 U.S.C.

§ 353(d)(2) and (3) have no application to this case. Section 333(a)(1) of 21 U.S.C.
criminalizes a violation of 21 U.S.C. § 331. The Assistant U.S. Attorney (AUSA)
explained during the plea inquiry that Petitioner was charged with aiding and abetting the
unlawful distribution of a prescription drug sample by another; a strict liability crime, i.e.
whether Petitioner intended to aid and abet the distribution by his patient, the principal,

was irrelevant. The AUSA explained that the elements required a prescription drug
sample, given by Petitioner to another who was not a medical professional and who then
further distributed the drug sample. P. Ex. 5A, at 12-13. No part or element of the
offense to which Petitioner pled guilty and was convicted of required evidence of or
admission of fraud, theft, embezzlement, breach of fiduciary responsibility or other
financial misconduct by Petitioner. The judge who accepted Petitioner’s plea did not
inquire as to or require any admission of fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct. P. Exs. 4A and 5A. The charge to which
Petitioner pled and of which he was convicted does not make any allegations regarding
how Petitioner came into possession of the drug samples subsequently distributed by his
patient. LG. Ex. 7. The judge that accepted Petitioner’s plea did not require as part of the
allocution that Petitioner admit to obtaining the samples involved by fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct. P. Ex.
5A, at 14. Neither the statutes violated nor the charge required that Petitioner have
received any quid pro quo or have any sort of financial interest in order to be found guilty
of the offense. Accordingly, I conclude that the evidence does not show that Petitioner
was convicted of a crime related to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct and section 1128(b)(1)(A) of the Act is not a
proper basis for his exclusion.

2. No period of exclusion is reasonable.

Petitioner is not subject to exclusion pursuant to section 1128(b)(1)(A) of the Act and no
other basis has been cited or proved by the I.G. Accordingly, no period of exclusion is
reasonable, as there is no basis for Petitioner’s exclusion.

III. Conclusion

For the foregoing reasons, Petitioner is not subject to exclusion from Medicare, Medicaid,
and all other federal health care programs pursuant to section 1128(b)(1)(A) of the Act.

/s/
Keith W. Sickendick
Administrative Law Judge

